Mr. Justice Scott delivered the opinion of the Court: There having been two verdicts for defendant, we should be unwilling to reverse the judgment if we could know the jury were not misled by an instruction given for defendant. Three distinct defenses were made—first, that no bona fide claim in favor of plaintiffs, against the firm of Fitzsimmons & Co., ever existed; second, that if such claim ever did.exist, it had been paid, and third, whether it had been paid or not, plaintiffs are estopped, by their own conduct, from prosecuting it against the estate of Galligan. A finding for defendant on either proposition would be conclusive of the whole case. On examination, we find the evidence as to the first and second defenses indicated, to be conflicting, and a finding either way would be sustained. But we do not think the evidence sufficient to warrant a finding that plaintiffs, by acts or conduct proven, are estopped to prosecute their claim against the estate of Galligan. The doctrine of estoppels im, pais, as was declared in Hefner v. Vandolah, 57 Ill. 520, is, to prevent injuries arising from acts or declarations which have been acted on in good faith, and which it would be inequitable to permit the party to retract. In order to create such an estoppel, the party estopped must have induced the other party to occupy a position he would not have occupied but for such acts and declarations. Ho acts are proven in this case that created an estoppel within the rule announced. It does not appear defendant was induced, by anything said or done by plaintiffs, to change his position or to leave any measure untried for the protection of the estate he represented. Could it be made to appear, from anything in the record, the jury found for defendant either on the first or second ground of defense suggested, the verdict would be allowed to stand. But how can it be known which defense insisted upon, the jury found was proven? We have no warrant for saying how the jury found. As we have seen, the evidence on the first and second propositions was conflicting, and it may be the jury found for plaintiffs as to them, and based their verdict on the doctrine of estoppel as declared -in the instruction given for defendant on that subject. If so, the verdict is plainly against the weight of the evidence. ■ Considering the evidence in the case, our opinion is, the instruction as to the doctrine of estopped, whether accurately stated or not, may have misled the jury. The testimony offered did not warrant a finding for defendant on that ground, but the instruction given may have induced the belief it did, and for that reason it ought not to have been given. An authority for this view of the case is, Hardin v. Crate, 78 Ill. 533. The judgment will be reversed and the cause remanded. Judgment reversed.